PER CURIAM.
Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Demetric Gray Pearson seeks to appeal the district court’s order placing his 42 U.S.C. § 1983 (2000) complaint on the inactive-unassigned docket. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. *814541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Pearson seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Pearson’s motions to enter additional information, for injunctive relief, and for appointment of counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED